Title: Four Pennsylvania Delegates in Congress to the Philadelphia Committee of Inspection and Observation, 3[-5?] July 1775
From: Four Pennsylvania Delegates in Congress
To: Philadelphia Committee of Inspection and Observation


Philip Skene had made a protracted visit to England and Ireland. During it he had furnished information to the ministry, and been rewarded with appointments as inspector of crown lands and lieutenant governor of Ticonderoga and Crown Point. When he returned to America he landed in Philadelphia, where he was promptly arrested on suspicion that Whitehall had sent him to bribe delegates. Congress appointed a committee to examine his papers, and on June 27 ordered him sent under guard to Connecticut; the Pennsylvania delegation was charged with handling the matter. On July 5 a companion of his by the name of Lundy was ordered to go with him. The Pennsylvania delegates apparently began to carry out their commission on July 3 and then, when Lundy was added two days later, hastily revised their letter to make it apply to both men.
 
Philada. July 3[–5?]. 1775.
By order of the Continental Congress The Committee of the City of Philada. are earnestly recommended Immediately to Convey Major Philip Skeene and Mr. Lundy and deliver thim to the Committee of New York who are requested to Convey him to Hartford in Connecticut. There to Deliver thim and the Order of Congress to the Committee of that Town And that this be done in the most Effectual Manner and the utmost care taken that he does not Escape. The Expences Will be paid by Congress.
B FranklinGeo: RossJohn DickinsonJames Wilson
 
Endorsed: July 3d. 1775 B. Franklin George Ross J Dickinson and Jas Wilsons Order to convey Major Skeene & Mr Lundy to New York
